Opinion issued June 17, 2014




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-14-00388-CV
                             ———————————
                        IN RE JAMES S. PLATO, Relator



            Original Proceeding on Petition for Writ of Mandamus1


                           MEMORANDUM OPINION

      By petition for writ of mandamus, Relator James S. Plato challenges the trial

court’s February 11, 2014 Qualified Domestic Relations Order.

      We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot.


1
      The underlying cause of action is In the Matter of the Marriage of James S. Plato
      and Elisa A. Plato, in the District court of Fort Bend County, Texas, 328th Judicial
      District, cause no. 07-DCV-156754.
                                 PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle




                                        2